Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2022 was filed after the mailing date of the application on 08/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The limitation “of a microbial fuel cell” in the preamble of claim 1 is intended use.  The claim preamble must be red in the context of the entire claim.  Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2111.02 (II).  The limitation of a microbial fuel cell does not impart any structural difference in a layer, or separator, made from the same components, and is therefore not limiting to the instant claims 1-13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preparation of a new hydrogel and porous glass composite membrane (Otake) in view of Synthesis and Swelling Characteristics of pH and Thermoresponsive Interpenetrating Polymer Network Hydrogel Composed of Poly(vinyl alcohol) and Poly(acrylic acid) (Lee).
With respect to claims 1, 10, and 11, Otake teaches a hydrogel, which is a mixture of a crosslinked polymer network and a fluid media (Introduction).  A porous substance, such as a porous glass plate may be sued as the supporting material into which a crosslinked gel comprising acrylamide/acrylic acid copolymer [claims 10 and 11] may be employed (1. Experimental, paragraphs 1-3).  Poly acrylamide is defined in the specification as neutral, and therefore one of ordinary skill in the art would expect the acrylamide of Otake to be neutral. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Otake fails to teach an interpenetrating polymer network comprising two polymer networks.  Lee teaches that swelling changed in a hydrogel may be control with interaction between polymer-polymer in combinations, such an IPN (interpenetrating polymer network) consisting of a poly(acrylic acid) and Poly(N,N-dimethylacrylamide) (Page 302, column 1, lines 1-20).  It would have been obvious to one of ordinary skill art at the time of filing to use an IPN of poly(acrylic acid) and poly (N,N-dimethylacrylamide) for the acryalamide/acrylic acid copolymer of Otake to control the swelling in the hydrogel, as taught by Lee. 
With respect to claim 13, Otake fails to teach the amount of the cross-linkers, however it would have been obvious to one of ordinary skill in the art at the time of filing to use an amount which is suitable to crosslink the crosslinked resins. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Preparation of a new hydrogel and porous glass composite membrane (Otake) and Synthesis and Swelling Characteristics of pH and Thermoresponsive Interpenetrating Polymer Network Hydrogel Composed of Poly(vinyl alcohol) and Poly(acrylic acid) (Lee) as applied to claim 1 above, and further in view of US PGPub 2016/0123865 (Clare).
With respect to claim 3, Otake and Lee teach the hydrogel layer as discussed above, but fail to teach an ion exchange property.  Clare teaches an acrylic acid/acrylamide crosslinked hydrogel which may further comprise an ionic electrolyte (ionic conductivity) (PP 0008) which makes the hydrogel become conductive (PP 0032).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an ionic electrolyte with the hydrogel of Otake and Lee to make the hydrogel conductive, as taught by Clare.
With respect to claim 4, Clare teaches that the ion conductivity may be cation conductivity (PP 0060).

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Preparation of a new hydrogel and porous glass composite membrane (Otake), Synthesis and Swelling Characteristics of pH and Thermoresponsive Interpenetrating Polymer Network Hydrogel Composed of Poly(vinyl alcohol) and Poly(acrylic acid) (Lee) and US PGPub 2016/0123865 (Clare) as applied to claim 4 above, and further in view of US PGPub 2011/0311870 (Wakizaka).
With respect to claims 5 and 6, Otake, Lee, and Clare teach the hydrogel as discussed above, but fail to teach 2-acrylamido-2-mehtylpropanesulfonic acid.  Wakizaka teaches a crosslinkable copolymerizable monomer including carboxylic acid esters having two or more carbon-carbon double bonds such as  amide-based monomers such as acrylamide or acrylamide-2-methylpropanesulfonic acid (PP 0029) which is the negatively charged monomer of instant claim 5.  It would have been obvious to one of ordinary skill in the art at the time of filing to use acrylamide-2-methylpropanesulfonic acid in place of the acrylamide of Otake, in combination with Lee and Clare, because they are functionally similar monomers having the same active groups, as taught by Wakizaka. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
	
Claim(s) 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  (Otake), Synthesis and Swelling Characteristics of pH and Thermoresponsive Interpenetrating Polymer Network Hydrogel Composed of Poly(vinyl alcohol) and Poly(acrylic acid) (Lee), and US PGPub 2016/0123865 (Clare) as applied to claim 3 above, and further in view of US Patent 6294281 (Heller).
With respect to claims 7-9, Otake, Lee, and Clare teach the hydrogel as discussed above, but fail to teach an anion exchange property.  Heller teaches a polymer for a redox polymer such as acrylamide which exchanges electrons rapidly (column 8, lines 1-27).  Another type of redox polymer containing an ionically-bound redox species such as poly(1-vinyl imidazole), which is the positively charged monomer having anion exchange properties of instant claims 7-9, coupled to negatively charged redox species which results in a multiply charge species (column 6, lines 31-44).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a second polymer unit, such as poly(1-vinyl imidazole) to impart a multiply charged species into the polymer of Otake, in combination with Lee and Clare. 
With respect to claim 12, Heller fails to teach the ratio of the positively charged monomer to the acrylic acid, however one of ordinary skill in the art would be led to find a workable ratio to produce a multiply charged species. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

	Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach the hydrogel layer as a separator in a microbial fuel cell.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 03/18/2022, with respect to the rejection(s) of claim(s) 1-4, 7, 10, and 12-14 under Suzuki, Fukuta, and Clare have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724   

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759